Exhibit 10.3

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBJECT TO THE SUBORDINATION
AGREEMENT, DATED AS OF JANUARY 24, 2008, AMONG BANK OF AMERICA, N.A., CATTERTON
PARTNERS VI OFFSHORE, L.P., RESTORATION HARDWARE, INC. AND THE MICHAELS
FURNITURE COMPANY, INC.

SUBORDINATED UNSECURED PIK PROMISSORY NOTE

 

$4,375,000.00    New York, New York    January 24, 2008

RESTORATION HARDWARE, INC., a Delaware corporation (the “Obligor”), hereby
promises to pay to the order of CATTERTON PARTNERS VI OFFSHORE, L.P., a Delaware
limited partnership (together with any permitted transferee of this Subordinated
Note, the “Holder”), on December 30, 2012 (the “Maturity Date”) the principal
amount of FOUR MILLION THREE HUNDRED SEVENTY-FIVE THOUSAND DOLLARS
($4,375,000.00) in lawful money of the United States of America.

1. Interest. The outstanding principal amount of this Subordinated Note shall
bear interest, for each day from the date of this Subordinated Note until its
principal amount is paid in full, at a rate per annum equal to (i) from the date
hereof through and including December 31, 2008, 8% and (ii) thereafter, 15%.
Interest will be payable in arrears on each January 15, April 15, July 15 and
October 15, commencing on April 15, 2008 (each such date being referred to
herein as an “Interest Payment Date”). All interest shall be computed on the
basis of a 360-day year and paid for the actual number of days elapsed.
Notwithstanding any provision in this Note to the contrary, through the Maturity
Date, in lieu of paying in cash the interest accrued to any Interest Payment
Date, any accrued but unpaid interest shall be capitalized and added as of such
Interest Payment Date to the principal amount of this Note (the “PIK Amount”).
Such PIK Amount shall bear interest from the applicable Interest Payment Date at
the same rate per annum and be payable in the same manner as in the case of the
original principal amount of this Note and shall otherwise be treated as
principal of this Note for all purposes. From and after each Interest Payment
Date, the principal amount of this Note shall, without further action on the
part of the Obligor or the Holder be deemed to be increased by the PIK Amount so
capitalized and added to principal in accordance with the provisions hereof.

2. Payments. Except for payments of PIK Amount payments that are to be paid in
kind as provided in Section 1 above, all other payments of principal or interest
on this Subordinated Note shall be made in immediately available funds to such
account of the Holder as the Holder may designate in writing. If any payment
hereunder becomes due and payable on a day other than a business day, the due
date thereof shall be extended to the next succeeding business day.

3. Optional Redemption. At any time, the Obligor may redeem all or any part of
this Subordinated Note at a redemption price equal to 100% of the principal
amount redeemed plus all interest accrued and unpaid through the redemption
date.

4. Mandatory Redemption. If a Change of Control occurs, the Obligor shall redeem
this Subordinated Note in full at a redemption price equal to 100% of the
principal amount plus all interest accrued and unpaid through the redemption
date. Notwithstanding the foregoing, by the terms of that certain letter
agreement dated as of the date hereof (the “Side Letter”) between the Obligor,
the Holder and Home Holdings, LLC (“Parent”) the Note may be



--------------------------------------------------------------------------------

exchanged for common equity securities of Parent upon a Change of Control of the
Obligor resulting from the acquisition of Obligor by Parent. A “Change of
Control” shall mean the occurrence of any of the following:

(i) the direct or indirect sale, lease, transfer, conveyance or other
disposition, in one or a series of transactions, of all or substantially all of
the properties or assets of the Obligor and its subsidiaries taken as a whole;
or

(ii) the occurrence of any “Change in Control” as defined in the Eighth Amended
and Restated Loan and Security Agreement, dated June 19, 2006 (the “Loan and
Security Agreement”), among Bank of America, N.A., The CIT Group/Business
Credit, Inc., Wells Fargo Retail Finance, LLC, the lenders from time to time
party thereto, the Obligor and The Michaels Furniture Company, Inc., but without
giving effect to the amendment of or waiver or consent with respect to such
definition contemplated by the waiver and consent letter, dated November 7,
2007, among the parties to the Loan and Security Agreement, and without giving
effect to any amendment, waiver or other modification to such definition after
the date hereof unless consented to for purposes of this Subordinated Note by
the Holder. For the avoidance of doubt, consummation of the Merger (as defined
in the Agreement and Plan of Merger, dated as of November 8, 2007, as amended
(the “Merger Agreement”), by and among the Obligor, Home Holdings, LLC and Home
Merger Sub, Inc.) shall constitute a “Change in Control” for purposes of this
note.

5. Acceleration. If the Obligor shall suffer the appointment of a receiver,
trustee, custodian or similar fiduciary, or shall make an assignment for the
benefit of creditors, or any petition for an order for relief shall be filed by
or against the Obligor under the federal bankruptcy laws (if against the Obligor
the continuation of such proceeding for more than 30 days), or the Obligor shall
make any offer of settlement, extension or composition to its unsecured
creditors generally, then all amounts owing hereunder shall automatically become
due and payable without declaration, notice or demand by the Holder.

6. Entire Agreement. Each of the Obligor and the Holder confirms that this
Subordinated Note, together with that certain Subordination Agreement, dated as
of January 24, 2008 (the “Subordination Agreement”), among Bank of America,
N.A., Catterton Partners VI Offshore, L.P., Obligor and The Michaels Furniture
Company, Inc., and the Side Letter, constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

7. Severability. Any provision of this Subordinated Note that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8. Successors and Assigns. All covenants and agreements of the Obligor and the
Holder under this Subordinated Note shall be binding on the Obligor and the
Holder and inure to the benefit of their respective successors and assigns.
Neither this Subordinated Note nor any interest therein shall be transferred or
assigned by the Obligor. Neither this Subordinated Note nor any interest therein
shall be transferred or assigned by the Holder without the prior written consent
of the Obligor except to (a) an affiliate of Catterton Partners VI Offshore,
L.P. or

 

2



--------------------------------------------------------------------------------

(b) a person or entity listed on Schedule 1 hereto; provided, that, in the case
of each of (a) and (b), any permitted assignee of the Note in whole or in part
shall acquire the rights of the Holder under this Note subject to all
limitations and rights contained in this Note including any defenses to payment
or claims against the original Holder in connection with this Note and subject
to the terms of the Side Letter (any permitted assignee shall agree to be bound
by the terms of the Side Letter as a condition to any assignment of any interest
in the Note, in whole or in part).

9. Amendments. No amendment, supplement, waiver or other modification to this
Subordinated Note shall be effective without the prior written consent of the
Obligor and the Holder.

10. Jury Waiver. The parties hereto waive trial by jury in any action brought on
or with respect to this Subordinated Note or any other document executed in
connection herewith or therewith.

11. Governing Law. THIS SUBORDINATED NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH1, THE LAW OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

RESTORATION HARDWARE, INC. By:  

/s/ Chris Newman

Name:   Chris Newman Title:   Chief Financial Officer

[Signature Page to the Subordinated Unsecured PIK Promissory Note]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

CATTERTON PARTNERS VI OFFSHORE, L.P. By:  

/s/ J. Michael Chu

Name:   J. Michael Chu Title:  

[Signature Page to the Subordinated Unsecured PIK Promissory Note]



--------------------------------------------------------------------------------

Schedule 1: Permitted Transferees

Bank of America Capital Investors and its affiliates

Auda Private Equity LLC and its affiliates